Citation Nr: 0931016	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-17 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of an ununited fracture of the right (major) carpal scaphoid 
with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to April 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

A right wrist disability is manifested by some limitation of 
motion, pain on motion, as well as the need for a brace or 
splint; favorable ankylosis between 20 degrees and 30 degrees 
of dorsiflexion, as well as incapacitating episodes of the 
arthritis, has not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of an ununited fracture of the right (major) carpal 
scaphoid with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5214-5215 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claim adjudicated in this decision.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1 (2008); 
see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evidence shows that the Veteran is right-hand dominant.  
In a July 1954 rating action, the RO granted service 
connection for residuals of an old fracture to the right 
carpal scaphoid, which was ultimately increased to a 10 
percent rating.  In the currently-appealed rating action 
dated in May 2005, the RO redefined this disability as 
residuals of an ununited fracture of the right carpal 
scaphoid with degenerative joint disease but confirmed the 
10 percent evaluation.  The right wrist disability remains 
evaluated as 10 percent disabling.  

According to the applicable rating criteria, a higher 
evaluation requires evidence of favorable ankylosis of the 
wrist between 20 degrees and 30 degrees of dorsiflexion.  See 
38 C.F.R. § 4.71a, DC 5214 (2008) (which stipulates that 
evidence of such pathology supports a 20 percent rating for 
the minor wrist and a 30 percent evaluation for the major 
wrist).  

Further, the Board has considered the provisions set forth at 
38 C.F.R. §§ 4.40, 4.45.  Specifically, determinations should 
be made that adequately portray the extent of the functional 
loss "in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.59 
(2008) ("[t]he intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability . . . [and] to recognize actually 
painful, unstable, or malaigned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint").  

Multiple examinations undertaken during the current appeal 
have demonstrated no ankylosis of this joint.  Ankylosis is 
defined as a fixation of the joint.  Normal ranges of motion 
of the wrist are dorsiflexion from 0 to 70 degrees, and 
palmar flexion from 0 to 80 degrees.  Ulnar deviation is from 
0 to 45 degrees, and radial deviation is from 0 to 20 
degrees.  38 C.F.R. § 4.71, Plate 1 (2008).  

At a March 2005 VA examination, ulnar deviation was 0 to 45 
degrees, radial deviation was from 0 to 10 degrees, 
dorsiflexion was 0 to 45 degrees, and palmar flexion was 0 to 
80 degrees.  Although pain and limitation of motion was 
noted, the fact that motion was shown reflects that ankylosis 
was not present in the right wrist.  Further, the examination 
report notes that the ranges of motion are for the left 
wrist, not the right; however, given that the examiner 
discussed only the right wrist and only right wrist X-rays 
were taken, the Board finds that this is a typographical 
error and attributes the findings to the right wrist.

Further, in a January 2007 VA examination report reflects 
range of motion as ulnar deviation was 0 to 30 degrees, 
radial deviation was from 0 to 10 degrees, dorsiflexion was 0 
to 45 degrees, and palmar flexion was 0 to 45 degrees.  These 
findings, with the exception of palmar flexion, which is 
worse, are essentially the same as the Marc 2005 findings.  
Therefore, the Board finds that ankylosis has not been shown 
and a higher rating on this basis is not warranted.

While outpatient treatment records reflect ongoing complaints 
associated with right wrist pain, the evidence does not offer 
any specific findings with respect to ranges of motion other 
than notations of painful motion.  None of the evidence 
reflects findings consistent with ankylosis.

The Board acknowledges the Veteran's complaints of right 
wrist weakness and pain radiating to his right thumb.  
Indeed, examinations of his right wrist have demonstrated 
some limitation of motion, pain on motion, as well as the 
need for a brace or splint.  

Significantly, however, examinations of the Veteran's right 
wrist have been otherwise negative, with, in particular, no 
effusion.  Further, although he described flare-ups of joint 
disease of moderate severity lasting for hours and occurring 
on a weekly basis at the March 2005 VA joints examination, he 
denied any flare-ups of joint disease in the more recent 
January 2007 examination.  In any event, he has denied any 
incapacitating episodes of the arthritis of his right wrist.  

Based on this evidence, the Board finds that the currently-
assigned 10 percent rating for the right wrist disability 
adequately portrays the functional impairment, pain, and 
weakness that he experiences as a consequence of use of this 
joint.  Thus, the preponderance of the evidence is against a 
higher rating for any portion of the appeal period.  

In reaching this conclusion, the Board has also considered 
the Veteran's assertions that his right wrist pathology has 
worsened.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

Here, the Veteran has described right wrist pain.  In this 
regard, the Board acknowledges that he is competent to report 
symptoms because such actions require only personal knowledge 
and his symptomatology comes to him through his senses.  
Layno, 6 Vet. App. at 470.  He is not, however, competent to 
identify a specific level of disability (e.g., as with his 
right wrist disability)-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's right wrist disability-has been provided by 
the medical personnel who have examined and/or treated him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which this disability is 
evaluated.  As such, the Board finds these records to be more 
probative than the Veteran's subjective complaints of 
increased right wrist symptomatology.  See Cartright, 2 Vet. 
App. at 25 (interest in the outcome of a proceeding may 
affect the credibility of testimony).  

In sum, after a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a rating higher than the currently-assigned 10 percent 
evaluation for this disorder for any portion of the appeal 
period.  There is no doubt to be otherwise resolved.  As 
such, the appeal is denied.  

Moreover, the Board does not find that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any 
time during the current appeal period.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's right wrist 
disability has required hospitalization or resulted in marked 
interference with employment at any time during the current 
appeal.  Indeed, according to evidence of record, he has 
received only rare outpatient treatment-and no inpatient 
medical care-for this disability since his retirement from 
active duty.  

The Board acknowledges the Veteran's assertion that his right 
wrist pain affects his ability to sleep and to complete 
physical activities such as hunting.  He maintains that, as a 
result of his right wrist disability, he can no longer hold 
an object (including a rifle) for a prolonged period of time 
without dropping it.  However, he has also denied any 
flare-ups of joint disease or any incapacitating episodes of 
arthritis.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the Veteran's right wrist disability 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for this disorder at 
any time during the current appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
February 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

The Board acknowledges that the Veteran has not been informed 
of the type of evidence necessary to establish an effective 
date for the disability.  In any event, in light of the 
denial of the increased rating claim on appeal, any questions 
as to the appropriate effective date to be assigned is moot.  

In addition, a June 2008 correspondence meets the 
requirements of Vazquez-Flores.  Specifically, the letter 
informed him that, to substantiate his claim, the medical and 
lay evidence must show a worsening or increase in severity of 
his right wrist disability and an effect on his daily living.  
Further, the letter provided him with the correct diagnostic 
criteria used to evaluate a disability for VA compensation 
purposes.  

Moreover, the claim was subsequently re-adjudicated, and a 
supplemental statement of the case was issued in August 2008.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained pertinent VA treatment records 
adequately referenced by the Veteran.  In addition, he was 
given an opportunity to present testimony before VA personnel 
but declined to do so.  

Further, in March 2005 and January 2007, the Veteran 
underwent relevant VA examinations.  The Board finds that 
these examination are adequate for evaluation purposes.  
Specifically, the VA examiners interviewed the Veteran and 
conducted examinations.  Significantly, there is no 
indication that either VA examiner was not fully aware of the 
Veteran's past medical history or that either of them 
misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to the claim on appeal.  Significantly, neither the Veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of this claim that has 
not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of this issue.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

A rating in excess of 10 percent for the residuals of an 
ununited fracture of the right carpal scaphoid with 
degenerative joint disease is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


